Citation Nr: 0305536	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  95-21 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for an organic heart 
disease and hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans 



ATTORNEY FOR THE BOARD

C. S. Freret





INTRODUCTION

The veteran had active military service from March 1972 to 
June 1994, at which time he retired with more than 22 years 
of active duty.  His appeal initially came before the Board 
of Veterans' Appeals (Board) from a September 1994 rating 
decision by the Department of Veterans Affairs (VA) Waco, 
Texas, Regional Office (RO).  The appeal was remanded in 
February 1997 and December 2000 for additional development.  


FINDING OF FACT

Neither organic heart disease nor hypertension is shown to 
have been present in service or within the first year after 
the veteran's retirement from active duty, and postservice 
findings pertaining to organic heart disease and hypertension 
are not shown by medical evidence to be etiologically related 
to military service.  


CONCLUSION OF LAW

Organic heart disease and hypertension were not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R.§§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  In the present case, the veteran has been 
notified in the September 1994 and August 1996 rating 
decisions, the May 1995 statement of the case, and the 
September 1996, August 2000, and September 2002 supplemental 
statements of the case of the evidence necessary to 
substantiate his claim for service connection for an organic 
heart disease and hypertension, and of the applicable laws 
and regulations.  In April 2001, the RO sent the veteran 
notification about the VCAA, which informed him of what 
evidence was necessary from him in order for VA to grant his 
claim.  It informed him that it would assist in obtaining 
identified records, but that it was his duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  Additionally, along with 
copies of the September 1994 and August 1996 rating 
decisions, the appellant was sent a VA Form 4107 that 
explained his rights in the VA claims process.  The September 
2002 supplemental statement of the case included citation to 
and the full text of 38 C.F.R. § 3.159, implementing the 
VCAA.  The Board concludes that the discussions in the rating 
decisions, the statement of the case, and the supplemental 
statements of the case, along with the April 2001 VA letter, 
adequately informed the veteran of the evidence needed to 
substantiate his claim and complied with VA's notification 
requirements that are set out in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records and VA and 
private medical treatment records since service.  Further, in 
keeping with its duty to assist, VA provided the veteran with 
a VA examination in September 1997.  He declined to undergo 
another examination in February 2001.  He has not identified 
any additional records that may still be outstanding.  The 
Board notes that in June 1996 the veteran canceled a request 
for a personal hearing.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and under the circumstances of this 
case. 

Factual Background 

On initial entrance examination in 1972, the blood pressure 
reading was 116/64 and the cardiac evaluation was normal.  
The remainder of the service medical records disclose blood 
pressure readings of 148/78 (March 1975), 142/78 with a 
notation of possible high blood pressure (August 1976), 
110/70 (May 1977), 130/90 (September 1977), 130/80 (December 
1977), 110/80 (December 1978), 120/80 (January 1979), 138/90 
(August 1981), 120/90 (March 1988), 148/90 (June 1989), 
126/77 (September 1989), 147/88 (January 1990) and 140/78 
(March 1990).  

In March 1990, the veteran was seen for complaints of 
shortness of breath with intermittent chest heaviness and 
lightheadedness, and the assessment was rule out cardiac 
chest pain.  A March 1990 electrocardiogram was read as 
normal.  Cardiac evaluation revealed no symptoms of ischemia.  

Thereafter blood pressure readings were 128/68 (April 1990), 
140/81 (November 1981), and 154/88 (January 1992).  On 
examination in April 1993, the veteran reported a history of 
continuous chest pains and a pain or pulling sensation on the 
heart.  Blood pressure was 126/74, the cardiac evaluation was 
normal and an EKG was normal.  In November 1993, he 
complained of a five-day history of dizziness, headaches, 
left arm numbness, shortness of breath, chest pain, fatigue, 
rhinorrhea, nasal congestion, mild dysphagia, and a cough 
with productive phlegm.  The assessment was rule out 
bronchitis and rule out ischemic heart disease versus 
atherosclerotic vascular disease.  Blood pressure readings of 
139/81, 147/81, 130/84, and 138/84 were recorded in November 
1993.  Electrocardiograms in November and December 1993 were 
normal.  Blood pressure was 139/86 (December 1993) and 123/77 
(March 1994). 

On retirement examination in March 1994, the veteran reported 
a history of occasional high blood pressure; findings at the 
time included a blood pressure reading of 114/70 and a normal 
electrocardiogram.  The cardiac evaluation was normal.  In 
April 1994, blood pressure was 132/84.  

On initial VA examination in September 1995, the veteran gave 
a history of having been diagnosed in service in 1985 with 
borderline essential hypertension, for which he had been 
treated on an outpatient basis with no medications or diet 
prescribed.  He stated that he was currently asymptomatic and 
had essentially normal blood pressure.  He also reported that 
he had experienced an episode of chest pain in 1985 but that 
the military physicians were unable to determine the etiology 
of the pain or the heart palpitations.  He reported that he 
still experienced chest pain, with four to five episodes in 
the past twelve months, which was located in the left side of 
the chest and would sometimes radiate to the left upper 
extremity.  He described the pain as lasting about fifteen to 
twenty minutes and occurring sometimes at rest and at other 
times on exertion.  He also indicated that he experienced 
heart palpitations four to five times a year, usually at the 
same time as his chest pain.  Evaluation of the 
cardiovascular system revealed no murmurs or gallops, a pulse 
rate of 58, a respiration rate of 20 per minute, normal 
peripheral pulses, and blood pressure readings of 124/82 
(sitting), 126/84 (supine), and 128/86 (standing).  A chest 
X-ray was negative, and an electrocardiogram was considered 
normal, except for sinus bradycardia.  The diagnosis was 
essential hypertension not found, recurrent chest pain with 
heart palpitations of undetermined etiology, and sinus 
bradycardia.  

At a September 1997 VA cardiovascular examination, the 
veteran described occasional chest discomfort that would 
occur while he was sitting and would last for a few seconds.  
He stated that he did not notice any chest discomfort on 
exercising or physical activities, rather he would feel good 
at those times.  He denied shortness of breath or any history 
of irregular heartbeat.  There was no history of paroxysmal 
nocturnal dyspnea or orthopnea or blackouts.  He also denied 
having been treated for hypertension, or having any history 
of swelling or claudication.  Examination revealed that blood 
pressure was 120/70, that heart rhythm was regular, and that 
heart rate was 80 beats per minute.  The veteran was 
afebrile.  The pupils of the eyes were equal.  Jugular venous 
pressure was not elevated.  The carotids were equal.  Both 
heart sounds were normal, and there were no murmurs or 
gallops.  Breath sounds were equal and without rales.  
Peripheral pulses were palpable, and there was no edema.  An 
electrocardiogram and a chest X-ray were both normal.  The 
diagnoses were palpitation of undetermined cause that was 
thought to be perhaps due to premature beats, and chest pain 
that was considered to be atypical for angina.  

Private medical records dated from 1998 to 2000 include an 
April 2000 24-hour Holter test that revealed sinus 
fibrillation, occasional premature ventricular contractions, 
and many artifacts.  A June 2000 treadmill stress test was 
stopped due to the veteran's fatigue related to his poor 
physical conditioning.  The report indicated that the test 
was negative for myocardial ischemia, that there were no 
dysrhythmias, that the veteran denied chest pain, and that 
there was good blood pressure control.  An August 2000 
hospital admission record noted that the appellant was 
admitted with a complaint of chest pain, and the appellant 
reported that three weeks before he had been noted to be 
hypertensive and to have lightheadedness and left precordial 
chest tightness accompanied by shortness of breath on 
activity.  The impression was precordial chest pain.  The 
conclusion from a cardiac stress test performed in 
conjunction with the August 2000 hospitalization was an 
abnormal study showing a small amount of predominant scar in 
the region of perhaps the left anterior descending artery.  

In December 2000, the Board remanded the veteran's claim for 
the purpose of having the examiner from the September 1997 VA 
cardiovascular examination review the claims file and 
determine whether the veteran currently had any heart disease 
or hypertension, and, if so, whether it was as likely as not 
that the current conditions were incurred in or aggravated by 
military service.  The remand requested that if the September 
1997 examiner was no longer available, then the veteran was 
to be scheduled for another cardiovascular examination in 
order that the new examiner could ascertain the nature and 
etiology of any heart disease.  

After being notified that he would be scheduled for another 
VA cardiovascular examination, the veteran indicated in 
January 2001 that he did not want another examination.  
Review of the claims file reveals that when the veteran was 
contacted in February 2001 and asked why he had failed to 
show for his scheduled cardiovascular examination, he had 
replied that he would not do an examination.  

VA medical records dated from July 2000 to April 2002 reveal 
that the veteran was diagnosed with hypertension in April 
2002.  

Principles Relating to Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran had active and continuous military service for 90 
days or more during a period of war, or during peacetime 
after December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence  warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  



Merits Determination 

The veteran asserts that he has organic heart disease and 
hypertension that had origin during his active military 
service.  

After reviewing the evidence presented in this case, the 
Board notes that while the veteran had occasional complaints 
of chest pain in service, along with some elevated blood 
pressure readings, there was no diagnosis of heart disease or 
hypertension in service.  His blood pressure and an 
electrocardiogram were both normal at his March 1994 
retirement examination from service.  Although the September 
1997 VA cardiovascular examination found that the veteran had 
palpitation of undetermined cause that was thought to be 
perhaps due to premature beats, and chest pain that was 
considered to be atypical for angina, there was no diagnosis 
of any organic heart disease.  Not until six years after 
service was there evidence by a stress test of some 
abnormality involving a coronary artery.  And the first 
clinical documentation of hypertension was in 2002, eight 
years after service.  

While the veteran had some unexplained symptoms in service 
and hypertension was suspected, neither heart disease nor 
hypertension was identified during service or during the 
initial one-year period after service.  In an attempt to 
evaluate the postservice medical evidence in light of the 
service medical records, the Board offered the veteran an 
opportunity for a VA examination so that the physician could 
render an opinion as to the relationship, if any, between the 
inservice symptoms and the postservice findings.  The veteran 
however has declined to be examined.  Without such a medical 
opinion providing a nexus, if any, between the inservice 
symptoms and the postservice findings, there is no competent 
medical evidence of record that links that organic heart 
disease, if any, or hypertension to his military service.  In 
the absence of a diagnosed organic heart disease or 
hypertension in service or within the first year after his 
retirement from service, or competent medical evidence 
linking the postservice findings to service, the 
preponderance of the evidence is against the claim of service 
connection for organic heart disease and hypertension.  

While the veteran has offered his own arguments and testimony 
to the effect that he believes he has an organic heart 
disease, including hypertension that is related to his 
military service he has not shown, nor claimed, that he is a 
medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that he 
has an organic heart disease, including hypertension, which 
is related to military service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  


ORDER

Service connection is denied for an organic heart disease and 
hypertension.  



____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

